Title: To Thomas Jefferson from John Warner, 16 March 1803
From: Warner, John
To: Jefferson, Thomas


          
            Sir
                            
            Wilmington March 16th 1803
          
          As further establishment of the facts stated in my communication of the 14th Inst, I take the liberty to enclose two more numbers of the “Federal Ark.” I have reason to believe the Collector, perhaps from the Post master of this place, knows that a number of this paper has been sent to You in consequence of which the first paragraph under the Wilmington head is inserted. The intent is obvious.
          I am very Respectfully Your Friend
          
            John Warner
          
        